 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in GSRX Industries Inc., formerly Green Spirit
Industries Inc., a Nevada corporation (the “Company”). The Company is conducting
a private placement offering (the “Offering”) of up to One Million Five Hundred
Thousand Dollars ($1,500,000) (the “Maximum Offering”) of units of securities of
the Company (each, a “Unit” and collectively, the “Units”), at a purchase price
of $1.25 per Unit (the “Purchase Price”). Each Unit consists of (i) one (1)
share of the Company’s common stock, par value $0.001 per share (the “Shares”),
and (ii) warrants to purchase shares of the Company’s common stock, par value
$0.001 per share (the “Warrants”). The number of shares underlying each Warrant
shall be equal to 50% of the number of Shares issued to the Subscriber under
this Agreement; provided, however, that no fractional shares shall be issued.
For example, for every two Shares purchased, the Subscriber shall receive one
Warrant to purchase one share of common stock, par value $0.001 per share. Each
Warrant shall be exercisable at any time on or after the date of issuance for a
period of two (2) years at an exercise price per share equal to $2.50, subject
to adjustment as provided in the agreement evidencing the Warrants in the form
attached hereto as Exhibit A. The shares underlying the Warrants may hereinafter
be referred to as the “Warrant Shares”, and, collectively with the “Units”, the
“Shares” and the “Warrants”, the “Securities”.

 

The Company’s ticker symbol on the OTCQB Tier of the OTC Markets Group, Inc. is
“GSRX.”

 

1. SUBSCRIPTION AND PURCHASE PRICE

 

(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Securities
indicated on the signature page hereof on the terms and conditions described
herein.

 

(b) Purchase of Securities. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Securities
shall be as set forth in the preamble to this Agreement, for an aggregate
purchase price as set forth on the signature pages hereof (the “Aggregate
Purchase Price”). The Subscriber’s delivery of this Agreement to the Company
shall be accompanied by payment for the Securities subscribed for hereunder,
payable in United States Dollars, by wire transfer of immediately available
funds delivered contemporaneously with the Subscriber’s delivery of this
Agreement to the Company in accordance with the Escrow Agreement and wire
instructions attached hereto as Exhibit B. The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement.

 

2. Acceptance, Offering Term and Closing Procedures

 

(a) Acceptance or Rejection. The obligation of the Subscriber to purchase the
Securities shall be irrevocable, and the Subscriber shall be legally bound to
purchase the Securities subject to the terms set forth in this Agreement. The
Subscriber understands and agrees that the Company reserves the right to reject
this subscription for Securities in whole or part in any order at any time prior
to the Closing for any reason, notwithstanding the Subscriber’s prior receipt of
notice of acceptance of the Subscriber’s subscription. In the event of rejection
of this subscription by the Company in accordance with this Section 2, or if the
sale of the Securities is not consummated by the Company for any reason or no
reason, this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription shall thereafter have
no force or effect, and the Company shall promptly return or cause to be
returned to the Subscriber the purchase price remitted to the Company, without
interest thereon or deduction therefrom.

 

- 1 -

 

 

(b) Closing. The closing of the purchase and sale of the Securities hereunder
(the “Closing”) shall take place at the offices of Sichenzia Ross Ference Kesner
LLP, 1185 Avenue of the Americas, 37th Floor., New York, NY 10036 or such other
place as determined by the Company. The Closing shall take place on a Business
Day promptly following the satisfaction of the conditions set forth in Section 6
below, as determined by the Company, but shall be no later than August 17, 2018
at 5:00 p.m. (CST), unless otherwise extended by the Company in its sole
discretion without notice to the Subscriber (the “Closing Date”). “Business Day”
shall mean from the hours of 9:00 a.m. (CST) through 5:00 p.m. (CST) of a day
other than a Saturday, Sunday or other day on which commercial banks in New
York, New York are authorized or required to be closed. The Securities purchased
by the Subscriber will be delivered by the Company promptly following the
Closing.

 

(c) Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. In the event that this Agreement is not accepted by
the Company for whatever reason, which the Company expressly reserves the right
to do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.

 

3. THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber.

 

(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:

 

(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Securities for a fixed
or determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.

 

(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.

 

(iii) The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities. If other than an
individual, the Subscriber also represents it has not been organized solely for
the purpose of acquiring the Securities.

 

(iv) The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.

 

- 2 -

 

 

(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. The Subscriber has not authorized any person or entity to act as its
Purchaser Representative (as that term is defined in Regulation D of the General
Rules and Regulations under the Securities Act) in connection with the Offering.

 

(vi) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.

 

(c) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.

 

(d) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC Filings (as defined in Section 4(f) below), which
risk factors are incorporated herein by reference.

 

(e) The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.

 

(f) No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Securities, the
Subscriber is not relying upon any representations other than those contained
herein.

 

(g) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

- 3 -

 

 

(h) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(i) Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.

 

(j) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Subscriber and its
Advisors, if any.

 

(k) The Subscriber is unaware of, is in no way relying on, and did not become
aware of, the Offering through or as a result of, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Securities and did not become aware of the Offering through or as a result
of any seminar or meeting to which the Subscriber was invited by, or any
solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally.

 

(l) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(m) The Subscriber acknowledges that any estimates or forward-looking statements
or projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.

 

(n) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

- 4 -

 

 

(o) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.

 

(p) The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.

 

(q) The Subscriber is, and on each date on which the Subscriber continues to own
restricted securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding the value of
their primary residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.

 

(r) The Subscriber has reviewed, or had an opportunity to review, all of the SEC
Filings.

 

(s) The Subscriber acknowledges receipt and careful review of all documents
furnished in connection with this transaction by the Company (collectively, the
“Offering Documents”) and has been furnished by the Company during the course of
this transaction with all information regarding the Company which the Subscriber
has requested or desires to know; and the Subscriber has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the terms and
conditions of the Offering, and any additional information which the Subscriber
has requested.

 

(t) The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.

 

(u) The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the FINRA or registered broker-dealers under any federal or state securities
laws. This Offering is made directly by the Company.

 

(v) The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.

 

(w) All information provided by the Subscriber in the Investor Questionnaire
attached hereto is true and accurate in all respects, and the Subscriber
acknowledges that the Company will be relying on such information to its
possible detriment in deciding whether the Company can sell these securities to
the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.

 

- 5 -

 

 

4. The Company’s Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.

 

(b) The authorized and outstanding capital stock of the Company is set forth in
the Company’s SEC filings, and except as set forth therein, there are no
options, warrants, or rights to subscribe to, securities, rights, understandings
or obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries.

 

(c) The only officer, director, employee and consultant stock option or stock
incentive plan or similar plan currently in effect or contemplated by the
Company is described in the Company’s SEC filings.

 

(d) The Securities to be issued to the Subscriber pursuant to this Agreement,
when issued and delivered in accordance with the terms of this Agreement, will
be duly and validly issued and will be fully paid and non-assessable.

 

(e) Neither the execution and delivery nor the performance of this Agreement by
the Company will conflict with the Company’s organizational materials, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which the Company is a party or by which the Company is bound.

 

(f) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Subscriber
through the EDGAR system, which is available on www.sec.gov, true and complete
copies of each of the Company’s Quarterly Reports on Form 10-Q, Annual Reports
on Form 10-K and Current Reports on Form 8-K (collectively, the “SEC Filings”),
and all such SEC Filings are incorporated herein by reference. The SEC Filings,
when they were filed with the SEC (or, if any amendment with respect to any such
document was filed, when such amendment was filed), complied in all material
respects with the applicable requirements of the Exchange Act and the rules and
regulations thereunder and did not, as of such date, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. All reports and
statements required to be filed by the Company under the Securities Act and the
Exchange Act have been filed, together with all exhibits required to be filed
therewith. The Company and each of its direct and indirect subsidiaries, if any
(collectively, the “Subsidiaries”), are engaged in all material respects only in
the business described in the SEC Filings, and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and the Subsidiaries.

 

(g) The Company acknowledges and agrees that the Subscriber is acting solely in
the capacity of an arm’s length purchaser with respect to the Securities and the
transactions contemplated hereby. The Company further acknowledges that the
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Subscriber or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Subscriber’s purchase of the
Securities. The Company further represents to the Subscriber that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 

- 6 -

 

 

(h) The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.

 

5. Use of Proceeds

 

The Company anticipates using the gross proceeds from the Offering for general
corporate purposes including growth initiatives and capital expenditures.

 

6. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.

 

(b) The representations and warranties of the Subscriber contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.

 

7. MISCELLANEOUS PROVISIONS

 

(a) All parties hereto have been represented by counsel, and no inference shall
be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b) Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c) Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d) The representations, warranties and agreement of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.

 

(e) Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at its primary office (including personal
delivery, expedited courier, messenger service, fax, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties written notice in the manner herein set forth.

 

- 7 -

 

 

(f) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person or entity, the obligation of the Subscriber
shall be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

(g) This Agreement is not transferable or assignable by the Subscriber.

 

(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles.

 

(i) The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the Securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(j) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Signature Pages Follow]

 

- 8 -

 

 

ACCEPTED this ___ day of August 2018, on behalf of GSRX Industries Inc.

 

  By:     Name:     Title:  

 

- 9 -

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of August 2018.

 

  x $1.25 =   Units subscribed for   Aggregate Purchase Price       # of Shares
to be issued           # of Warrants (50% coverage)    

 

Manner in which Title is to be held (Please Check One):

 

1. [   ] Individual 7. [   ]

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2. [   ] Joint Tenants with Right of Survivorship 8. [   ]

As a Custodian for

____________________________________

Under the Uniform Gift to Minors Act of the State of

____________________________________

3. [   ] Community Property 9. [   ] Married with Separate Property 4. [   ]
Tenants in Common 10. [   ] Keogh 5. [   ] Corporation/Partnership/ Limited
Liability Company 11. [   ] Tenants by the Entirety 6. [   ] IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

- 10 -

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 10.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11.

 

EXECUTION BY NATURAL PERSONS

 

        Exact Name in Which Title is to be Held  

 

      Name (Please Print)   Name of Additional Purchaser             Residence:
Number and Street   Address of Additional Purchaser             City, State and
Zip Code   City, State and Zip Code             Social Security Number   Social
Security Number             Telephone Number   Telephone Number             Fax
Number (if available)   Fax Number (if available)             E-Mail (if
available)   E-Mail (if available)             (Signature)   (Signature of
Additional Purchaser)

 

- 11 -

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 

        Name of Entity (Please Print)  

 

Date of Incorporation or Organization:       State of Principal Office:      
Federal Taxpayer Identification Number:           Office Address           City,
State and Zip Code           Telephone Number           Fax Number (if
available)           E-Mail (if available)  

 

      By:         Name:           Title:     [seal]                      
Attest:                    (If Entity is a Corporation)                        
            Address  

 

- 12 -

 

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

[  ] You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase
Securities, is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or (2) you have total assets in excess of
$5,000,000 and the decision that you shall subscribe for and purchase the
Securities is made solely by persons or entities that are accredited investors,
as defined in Rule 501 of Regulation D promulgated under the Securities Act
(“Regulation D”) or (3) you are a self-directed plan and the decision that you
shall subscribe for and purchase the Securities is made solely by persons or
entities that are accredited investors.     [  ] You are a private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, as amended.     [  ] You are an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), a
corporation, Massachusetts or similar business trust or a partnership, in each
case not formed for the specific purpose of making an investment in the
Securities and its underlying securities in excess of $5,000,000.     [  ] You
are a director or executive officer of the Company.     [  ] You are a natural
person whose individual net worth, or joint net worth with your spouse, exceeds
$1,000,000 at the time of your subscription for and purchase of the Securities
(excluding principal residence).     [  ] You are a natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with your spouse in excess of $300,000 in each of the two most
recent years, and who has a reasonable expectation of reaching the same income
level in the current year.     [  ] You are a trust, with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the Securities
and whose subscription for and purchase of the Securities is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.    
[  ] You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 

- 13 -

 

 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Securities, your:

 

  Investment Objectives: [  ] Aggressive Growth [  ] Speculation

 

  Risk Tolerance: [  ] Low Risk [  ] Moderate Risk [  ] High Risk

 

Are you associated with a FINRA Member Firm? [  ] Yes [  ] No

 

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 

____ ____ I/We understand that this investment is not guaranteed.     ____ ____
I/We are aware that this investment is not liquid.     ____ ____ I/We are
sophisticated in financial and business affairs and are able to evaluate the
risks and merits of an investment in this offering.     ____ ____ I/We confirm
that this investment is considered “high risk.” (This type of investment is
considered high risk due to the inherent risks including lack of liquidity and
lack of diversification. Success or failure of private placements such as this
is dependent on the corporate issuer of these securities and is outside the
control of the investors. While potential loss is limited to the amount
invested, such loss is possible.)

 

FINRA Affiliation

 

Are you affiliated directly or indirectly with a member broker-dealer firm of
the Financial Industry Regulatory Authority, Inc. as an employee, officer,
director, partner or shareholder or as a relative or member of the same
household of an employee, director, partner or shareholder of a FINRA member
broker-dealer firm?

 

Yes [   ] No [   ]

 

If the answer is “yes,” then, in order to purchase securities in the offering,
the Subscriber will need to provide the Issuer with a FINRA member affiliate
certification whereby the FINRA member firm acknowledges the affiliation and its
receipt of the notice required by Article 3, Sections 28(a) and (b) of the Rules
of Fair Practice with respect to an investment in Securities pursuant to the
offering described herein.

 

Anti-Money Laundering Rules

 

In order for the Company to comply with applicable anti-money laundering/U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) rules and
regulations, Subscriber is required to provide the following information:

 

- 14 -

 

 

(a) Payment Information

 

(i) Name and address (including country) of the bank from which Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):

 

                           

 

(ii) Subscriber’s wiring instructions at the Wiring Bank:

 

                   

 

(iii) Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 

[   ] Yes [   ] No

 

(iv) Is Subscriber a customer of the Wiring Bank?

 

[   ]Yes [   ] No

 

(b) Additional Information

 

Investors wishing to subscribe must provide the following additional information
or documents unless you have previously delivered such information to the
Company or to a Placement Agent for the Offering as part of the establishment of
your account at the Placement Agent.

 

For Individual Investors:

 

____ A government issued form of picture identification (e.g., passport or
drivers license).     ____ Proof of the individual’s current address (e.g.,
current utility bill), if not included in the form of picture identification.  
  ____ One or more of the above documentations has previously provided to
Placement Agent.

 

For Funds of Funds or Entities that Invest on Behalf of Third Parties:

 

_____ A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).     _____ An “incumbency certificate” attesting
to the title of the individual executing these subscription materials on behalf
of the prospective investor.     _____ A completed copy of a certification that
the entity has adequate anti-money laundering policies and procedures (“AML
Policies and Procedures”) in place that are consistent with the USA PATRIOT Act,
OFAC and other relevant federal, state or non-U.S. anti-money laundering laws
and regulations (with a copy of the entity’s current AML Policies and Procedures
to which such certification relates).

 



 



* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 

- 15 -

 

 

_____ A letter of reference for any entity not located in the U.S. or other FATF
country, from the entity’s local office of a reputable bank or brokerage firm
that is incorporated, or has its principal place of business located, in the
U.S. or other FATF Country certifying that the prospective investor maintains an
account at such bank/brokerage firm for a length of time and containing a
statement affirming the prospective investor’s integrity.     ____ One or more
of the above documentations has previously provided to Placement Agent.

 

For all other Entity Investors:

 

_____ A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).     _____ An “incumbency certificate” attesting
to the title of the individual executing these subscription materials on behalf
of the prospective investor.     _____ A letter of reference from the entity’s
local office of a reputable bank or brokerage firm that is incorporated, or has
its principal place of business located, in the U.S. or other FATF Country
certifying that the prospective investor maintains an account at such
bank/brokerage firm for a length of time and containing a statement affirming
the prospective investor’s integrity.     _____ If the prospective investor is a
privately-held entity, a certified list of the names of every person or entity
who is directly or indirectly the beneficial owner of 25% or more of any voting
or non-voting class of equity interests of the Subscriber, including (i) country
of citizenship (for individuals) or principal place of business (for entities)
and, (ii) for individuals, such individual’s principal employer and position.  
    If the prospective investor is a trust, a certified list of (i) the names of
the current beneficiaries of the trust that have, directly or indirectly, 25% or
more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).    
_____ One or more of the above documentations has previously provided to
Placement Agent.

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.

 

- 16 -

 

 

      Name of Purchaser [please print]   Name of Co-Purchaser [please print]    
       

Signature of Purchaser (Entities please

provide signature of Purchaser’s duly

authorized signatory.)

  Signature of Co-Purchaser             Name of Signatory (Entities only)      
          Title of Signatory (Entities only)    

 

- 17 -

 

 

VERIFICATION OF INVESTMENT ADVISOR/BROKER

 

I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
Securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering. I
acknowledge:

 

  (a) that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;         (b) that the
Subscription Agreement and attachments thereto have been fully completed and
executed by the appropriate party; and         (c) that the subscription will be
deemed received by the Company upon acceptance of the Subscription Agreement.

 

Deposit securities from this offering directly to purchaser’s account? [  ] Yes
[  ] No

 

If “Yes,” please indicate the account number:
_____________________________________

 

      Broker/Dealer   Account Executive             (Name of Broker/Dealer)  
(Signature)             (Street Address of Broker/Dealer Office)   (Print Name)
            (City of Broker/Dealer Office) (State) (Zip)   (Representative I.D.
Number)             (Telephone Number of Broker/Dealer Office)   (Date)        
    (Fax Number of Broker/Dealer Office)   (E-mail Address of Account Executive)

 

- 18 -

 

 

Exhibit A

 

Form of Warrant

 

(see attached)

 

- 19 -

 

 

Exhibit B

 

Form of Escrow Agreement

 

(see attached)

 

- 20 -

 

